NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



OLIN MORRIS and ANNETTE          )
MORRIS, as personal representatives
                                 )
on behalf of the Estate of Christopher
                                 )
Morris,                          )
                                 )
           Appellants,           )
                                 )
v.                               )                  Case No. 2D17-2664
                                 )
UNIVERSITY OF FLORIDA BOARD OF )
TRUSTEES; WINTER HAVEN           )
HOSPITAL, INC.; CARLTON          )
CARMICHAEL HAMILTON, M.D.; and )
UNIVERSITY OF FLORIDA            )
JACKSONVILLE PHYSICIANS, INC.    )
                                 )
           Appellees.            )
________________________________ )


Opinion filed July 12, 2019.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Rebecca Bowen Creed of Creed &
Gowdy, P.A., Jacksonville, and Timothy
H. David and D. Paul McCaskill of David
& Philpot, P.L., Longwood, for
Appellants.

Christin Davis Graves and James
Parker-Flynn of Carlton Fields,
Tallahassee, for Appellee University
of Florida Board of Trustees.
Dinah Stein and Sharon R. Vosseller
of Hicks, Porter, Ebenfeld & Stein, P.A.;
Miami; and John W. Bocchino of Beytin,
McLaughlin, McLaughlin, O'Hara,
Bocchino & Bolin, P.A.; Maitland, for
Appellee Winter Haven Hospital.

No appearance for Appellees Carlton
Carmichael Hamilton, M.D., and
University Of Florida Jacksonville
Physicians, Inc.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.




                                            -2-